Per Curiam,

Safford, J.
The case of Kimball against Brown and Finn, the cause of action of which, -it is conceded, arose in the county of Cherokee, was commenced in the' district court of Bourbon county, upon the assumption that at the time of such commencement the county of Cherokee was attached to Bourbon for judicial purposes. Service of summons was had upon Brown in said Bourbon county, and he appeared and answered the petition of plaintiff, as for himself. Finn was served with a copy of the summons by the sheriff of Cherokee county, of which county the case shows he was a resident; but Finn failed to appear.
The case was proceeded with, in the county of Bourbon, to trial and final judgment against both of the defendants, at the July term, of court, A. D. 1867. *425But, previous to the rendition of the judgment, defendant Brown moved in arrest thereof, on the ground that the district court of Bourbon county had no jurisdiction to try said cause.
Such objection to the jurisdiction was based upon the provisions of chapter 54, laws of 1867, which were passed and went into effect a long time prior to the said trial, although subsequent to the commencement of the suit.
The first and second sections of chapter 54, referred ■ to, read as follows :
“That the counties of Crawford, and Cherokee aré hereby detached, for judicial purposes, from the county of Bourbon. All cases pending in the district court of the county of Bourbon, the cause of action of which arose in the county of Crawford or Cherokee, or in which county the parties reside, are hereby transferred from the district court of Bourbon county to the district court of the counties of Crawford or Cherokee.”
Section 3 provides for the transfer of the papers, transcripts of proceedings, collection of costs, &c.
It will be seen that by section 2 all cases like that of Kimball against Brown and Finn, the cause of action of which arose in Cherokee county, were absolutely transferred and taken away from the district court of Bourbon county, to the district court of Cherokee, to be there disposed of. Such is the effect of the language used, which could not well be more explicit. '
’It is plain, then, that after the- taking effect of said chapter 54, laws of 1867, the district court of Bourbon county had no jurisdiction whatever to try the cause and render the judgment it assumed to do in this case. The motion in arrest should have been sustained, and no other action had in the premises, in said court, *426except to carry out the transfer to the district court of Cherokee county.
The counsel for plaintiffs in error has raised the question as to whether or no this case was one which could have been brought at all in Bourbon county, and in support of the position that it could not legally have been so brought, urges that the cause of action is local in its character, and made triable in the county in which it arose, by section 54 of the code ; and further, that the assumption by the plaintiff below, that at the time of the commencement, of the suit, and by the legislature at the passage of chapter 54, laws 1867, said Cherokee county was attached to Bourbon for judicial purposes, was in fact without foundation in law, and untrue.
These questions were not in any manner presented to the court below, and we shall not discuss them here ; but, without referring to the several other points made, which will not probably arise in the further progress of the case, shall rest the disposal of the case here upon the question of jurisdiction, as determined by the provisions of chapter 54, laws of 1867, above referred to.
Judgment reversed.
All the justices concurring.